Citation Nr: 9910263	
Decision Date: 04/13/99    Archive Date: 04/29/99

DOCKET NO.  96-14 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in White River Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to an increased rating for the service-
connected bronchial asthma, currently evaluated as 30 percent 
disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to January 
1972.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a March 1994 rating action by 
which the RO denied the veteran's claim for an increased 
rating for the service-connected asthma and a November 1995 
rating decision which denied the claim of service connection 
for PTSD.  

The Board remanded the case in December 1997 for further 
development.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran likely was traumatized by experiences during 
basic training.

3.  The veteran currently is shown to have post-traumatic 
stress disorder which is the likely result of a sufficient 
stressor in service.  

4.  The veteran's service-connected bronchial asthma is shown 
to be productive of symptomatology which more nearly 
approximates severe disablement consistent with frequent 
attacks of asthma and marked dyspnea on exertion between 
attacks with only temporary relief by medication.  He has not 
been shown to have suffered marked loss of weight or a severe 
impairment of his health.  The evidence does not show that an 
increase is warranted based on the veteran's pulmonary 
function test results, frequency of physician visits, or any 
courses of systemic corticosteroids.  



CONCLUSIONS OF LAW

1.  The veteran's PTSD is due to disease or injury which was 
incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5107, 7104 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 3.304 (1998).  

2.  The criteria for the assignment of an increased rating of 
60 percent for the service-connected bronchial asthma have 
been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 4.1, 4.7, 4.97 including Diagnostic Code 
6602 (1998); 38 C.F.R. § 4.97 including Diagnostic Codes 6602 
(1995).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Service Connection

In support of his claim for PTSD, the veteran has indicated 
that he was severely affected by an experience during basic 
training.  He has reported on several occasions, noted in VA 
outpatient treatment records and in response to requests for 
information from the RO, that he was traumatized after being 
very close to a concussion explosion during a night 
infiltration exercise.  He has indicated that he was resting 
his elbow on a sandbag when there was an explosion "within 
inches," which threw him to his side and then onto his back.  
He recalled that tracer rounds and gunfire were going off 
overhead.  The veteran reported that he was extremely 
frightened and does not recall how long he remained on the 
ground; however, he was dragged from the course and made to 
attempt it again.  He maintains that he was unable to do so 
and was punished for the duration of basic training.  He does 
not contend that he was physically injured during the 
exercise.  

In May 1995, the Director, Compensation and Pension Service 
(Director) requested a medical opinion as to whether a 
diagnosis of PTSD was supported by the stressor claimed by 
the veteran and the symptoms described.  In a July 1995 
response, a VA Associate Director of Psychiatry noted that in 
response to the request for an opinion, the claims folder, 
including treatment reports and VA examinations, had been 
reviewed.  It was the psychiatrist's opinion that the 
stressor and symptoms described were consistent with a 
diagnosis of PTSD.  The psychiatrist noted that there was 
some question as to whether the experience during basis 
training claimed by the veteran as particularly stressful 
could be considered valid for PTSD; however, it the veteran's 
case it appeared that this "might be so."  That opinion was 
based on the veteran's statements that his experience during 
that training exercise was atypical, in that he was thrown by 
an explosive blast.  The symptoms described in outpatient 
treatment notes and VA examination reports were considered 
consistent with a diagnosis of PTSD.  

In an August 1995 Advisory Opinion, the Director noted that a 
medical opinion had advised that a diagnosis of PTSD was 
supported by the claimed stressors and symptoms presented.  
The issue for consideration, therefore, was whether there was 
reasonably supportive evidence of a stressor in military 
service.  The Director noted that participation in the 
training exercise was not, in and of itself, acceptable as a 
valid stressor and efforts were to be made to determine 
whether the stressor should be accepted.  

Two individuals who served with the veteran have submitted 
statements in support of his claim.  One individual recalled 
hearing about an incident similar to that described by the 
veteran, but could not remember who was involved.  In an 
October 1995 statement, another individual reported that he 
was behind the veteran during the exercise in question.  That 
individual reported that they were surprised by the first 
explosion and the veteran was knocked on his back about three 
feet from the bunker.  The veteran did not move, but rolled 
his head when his friend yelled to him.  The friend went on 
to complete the course and sought the veteran out after.  The 
veteran said he was unable to complete the course the first 
time and was unsuccessful on a second attempt as well.  This 
individual recalled discussing the incident with fellow 
trainees afterward and many commented on how loud the 
explosion was.  

In a September 1997 Report of Contact, RO personnel related a 
conversation with an officer at a local recruiting station 
who had reportedly been a drill instructor for many years in 
the 1980s.  The former drill instructor stated that he had 
taken hundreds of recruits through a night infiltration 
course similar to that described by the veteran and none were 
ever injured by an artillery simulator.  It was this 
individual's impression that the statements regarding the 
veteran's allegedly being "knocked flat" during that course 
were not credible, as he would have been low crawling.  
Further, the drill instructor commented that the artillery 
simulators typically used in that exercise were designed to 
direct any concussive force upward.  If the veteran had not 
completed the course, he would have been sent to another 
company.  The drill instructor did not indicate whether 
successfully completing the night infiltration exercise was a 
requirement for passing basic training.  

The RO relied on that information in continuing to deny the 
veteran's claim.  In a November 1997 statement, the veteran 
responded specifically to those statements and reiterated his 
contentions.  He maintained that the artillery simulators 
referred to were throughout the course and, although he had 
been warned of explosions, the first one was considerably 
louder than the rest.  He maintained that he was not 
physically injured during the exercise, but was never able to 
complete the course.  

When the Board initially reviewed the veteran's appeal in 
December 1997, it was noted that further development was 
required in order to verify whether the event actually 
occurred as claimed by the veteran.  

The RO contacted the National Personnel Records Center (NPRC) 
and U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) in an attempt to verify the claimed incident.  The 
USASCRUR responded that the there was no record verifying an 
incident caused by a simulator exploding during the time 
period the veteran was in basic training.  Both the NPRC and 
USASCRUR indicated that the individual who submitted the 
October 1995 statement in support of the veteran's claim was 
assigned to the same organization as the veteran at the time 
in question.  

The veteran reported to a VA psychiatric examination in July 
1998 for the stated purpose of determining whether the 
veteran met the appropriate criteria for a diagnosis of PTSD.  
The examiner indicated that the examination included a review 
of the claims folder and an interview with the veteran.  
Pertinent evidence cited by the examiner included the reports 
of VA examinations, treatment records and the advisory 
opinion sought by the Director.  

The veteran reported that he had been involved in the 
training exercise with artillery simulators and that his 
elbow was resting on the first charge as it was detonated.  
He did not describe any related injuries, but stated that he 
had dreams of that explosion.  The examiner commented that an 
event such as the veteran described would "certainly" be 
traumatic to most anyone.  

In considering the specific criteria for a diagnosis of PTSD, 
the examiner noted that the veteran reported that he was 
fearful for his life at the time of the exercise.  The 
veteran complained of recurrent and intrusive recollections 
of the event and frequent distressing dreams of explosions.  
He denied flashbacks, but would become extremely distressed 
when confronted with cues that resembled the traumatic event.  
He reported efforts to avoid situations which might remind 
him of the trauma.  The veteran complained of considerable 
sleep difficulties, difficulty concentrating and an 
exaggerated startle response.  The examiner commented that 
the duration of the symptoms was longer than one month and 
they caused clinically significant distress in social and 
other important areas of functioning.  

The examiner concluded by stating that it was her opinion 
that the veteran met the diagnostic criteria for PTSD.  She 
considered it likely that any mood disorder or other anxiety 
disorder was secondary to PTSD symptomatology.  


Analysis.  The veteran has presented a well-grounded claim of 
service connection for PTSD because there is a recent 
diagnosis of post-traumatic stress disorder and there is a VA 
medical opinion of record stating that his condition was 
incurred in service.  Moreau v. Brown, 9 Vet App. 389, 393 
(1996).  The facts relevant to this appeal have been properly 
developed, and the obligation of the VA to assist the 
appellant in the development of the claim has been satisfied.  
38 U.S.C.A. § 5107 (West 1991 & Supp. 1998); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  

The Board points out that service connection for PTSD 
requires medical evidence which establishes a clear diagnosis 
of the condition, credible supporting evidence that the 
claimed in-service stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  

VA medical evidence has established a clear diagnosis of 
PTSD.  In fact, in the course of two VA examinations, and VA 
outpatient records, the veteran has been diagnosed with PTSD 
on numerous occasions.  Furthermore, a PTSD diagnosis by a 
mental health professional must be presumed to have been made 
in accordance with the applicable DSM criteria as to both the 
adequacy of the symptomatology and the sufficiency of the 
stressor.  Mental health professionals are experts and are 
presumed to know the DSM requirements applicable to their 
practice and to have taken them into account in providing a 
post-traumatic stress disorder diagnosis.  Cohen v. Brown, 10 
Vet. App. 128, 140 (1997).  Thus, the undisputed, unequivocal 
diagnoses of PTSD by several mental health professionals 
establish the current disability as a matter of law.  Id. at 
144.  

Therefore, as noted in the Director's Advisory Opinion, the 
crucial issue for the Board is whether there is credible 
supporting evidence that the claimed in-service stressor 
actually occurred.  If the veteran did not engage in combat 
or his claimed stressors are not related to combat, his 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Instead, the record 
must contain evidence which corroborates the veteran's 
testimony as to the occurrence of the claimed stressor.  
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); See also 
Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Consequently, 
for service connection to be awarded for PTSD, three elements 
must be present:  (1)  a current medical diagnosis of post-
traumatic stress disorder; (2)  medical evidence of a causal 
nexus between current symptomatology and the claimed in-
service stressor; and (3)  credible supporting evidence that 
the claimed in-service stressor actually occurred.  Moreau, 9 
Vet. App. at 395.  

The veteran has met the first two elements in establishing 
service connection as he was diagnosed with PTSD in the most 
recent VA examination, and the examiner was further of the 
opinion that this condition resulted from a traumatic 
experience in the service.  However, credible supporting 
evidence of the actual occurrence of an in-service stressor 
(the third prong for establishing service connection) cannot 
consist solely of the after-the fact medical nexus evidence.  
Moreau, 9 Vet App. at 396.  Therefore, since the VA 
examiner's opinion cannot be used to verify the actual 
occurrence of the claimed stressor, credible evidence other 
than the veteran's testimony and statements is required to 
substantiate the event during basic training.  

The veteran has related the circumstances of the alleged 
stressful event on several occasions and an individual who 
served with the veteran has submitted a statement in which he 
confirmed the veteran's version of the event.  Although the 
RO has attempted to verify the incident described by the 
veteran, those attempts have been unsuccessful.  The veteran 
has not alleged that he was physically injured during the 
event and there are no pertinent notations made within the 
service medical records.  The only evidence of record which 
disputes the veteran's version of events is the report of 
contact between the RO and the former drill instructor.  The 
Board notes that while this particular individual may be able 
to comment on a typical night infiltration exercise, the 
veteran has contended that the exercise he participated in 
was not typical and an individual present at that time 
concurred with the veteran's version of events.  The former 
drill instructor was not present during the veteran's basic 
training exercise.  Although there is no evidence of record 
which specifically establishes that the veteran was unable to 
complete the exercise on two attempts, the Board finds that 
the veteran's repeated description of the event compelling.  
He has consistently described the incident and his reaction 
to it.  The Board further notes that the RO did not ascertain 
whether successful completion of the night infiltration 
exercise was required to complete basic training.  
Consequently, the Board finds that the buddy statement 
corroborates the veteran's statements regarding the alleged 
stressor.  Thus, the Board concludes that credible supporting 
evidence of the actual occurrence of this stressful event has 
been presented.  

Therefore, since PTSD has been diagnosed and has been shown 
to have been attributable to a verified non-combat stressor 
during service, the Board concludes that the preponderance of 
the evidence is for the claim of service connection.  


II.  Increased Rating

Background.  In a September 1973 rating decision, the RO 
granted service connection and assigned a 10 percent rating 
for chronic bronchial asthma, mild, effective on June 4, 
1973.  In the rating action presently on appeal, the RO 
reviewed the report of a March 1994 VA examination and 
records pertaining to recent medical treatment and denied the 
veteran's claim for an increased rating.  The veteran 
disagreed with that determination and was afforded another VA 
examination in March 1995.  Following a review of that 
examination and receipt of additional treatment records, the 
RO granted the claim for increase and assigned a 30 percent 
rating, effective on February 16, 1994.  

Although the RO indicated that the appeal with respect to 
this issue was withdrawn, the Board noted in the December 
1997 remand that a rating decision issued subsequent to a 
notice of disagreement which grants less than the maximum 
available rating does not "abrogate the pending appeal." AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the issue 
of increased rating for the service-connected asthma remained 
in appellate status.  

The veteran has been afforded several VA examinations during 
the course of this appeal.  The report of a March 1995 VA 
examination noted the veteran's current medications and the 
fact that he was seen in the Pulmonary Clinic on "at least a 
yearly basis."  Pulmonary function tests conducted one year 
prior were interpreted as being significantly decreased in a 
nonsmoking male patient.  The diagnosis was that of asthma, 
chronic, with some exacerbation and history of cold induced 
bronchospasm.  

The veteran presented to a VA examination in May 1997 at 
which time he complained of dyspnea on exertion with 
shortness of breath, tightness of the chest and excessive 
wheezing with exertion.  He reported an occasional white 
productive cough, moderate amount, usually in the morning, 
without hemoptysis and no anorexia.  The examiner noted that 
the extent of dyspnea on exertion was "significant."  The 
veteran could ambulate only 100 yards without significant 
dyspnea.  With pulse oximeter attached, the veteran was 
walked up two flights of stairs and experienced severe 
wheezing.  

The examiner noted that the frequency of major attacks was 
"at least once a week," associated with dyspnea on 
exertion, shortness of breath, chest tightness and wheezing, 
alleviated by medication.  The veteran's baseline functioning 
between attacks was characterized as normal as long as he did 
not over-exert himself.  The veteran had reportedly not had 
any periods of incapacitation requiring bed rest or treatment 
by a physician in the last two years.  Physical examination 
revealed significant wheezing in all lung fields, 
bilaterally, anteriorly and posteriorly, as well as at the 
bases.  There was no evidence of cor pulmonale or pulmonary 
hypertension.  Pulmonary function testing revealed an FVC of 
82 percent of predicted, FEV-1 of 68 percent of predicted.  
The diagnosis was that of bronchial asthma with restrictive 
lung disease.  

As directed by the December 1997 Board Remand, the veteran 
was afforded another VA examination in March 1998.  The 
veteran described symptoms experienced daily and reported 
exacerbations a few times a week severe enough to cause him 
to have to sit down and rest.  He reported that even when he 
was doing well, he was able to walk only about 150 yards on a 
level grade, and then he would be panting.  He was noted to 
use inhalers daily.  The examiner noted that there had been 
some increase in the veteran's baseline symptoms over the 
past six months, without any severe exacerbations requiring 
hospitalization or visits to the emergency room.  The veteran 
indicated that he believed his sputum production had 
increased.  His weight was stable or down a few pounds over 
the last year.  

Physical examination revealed very coarse breath sounds with 
a combination of right-sided low-pitched rhonchi.  There were 
very rare and end-expiratory wheezes.  The left lung was 
noted to be considerably clearer than the right.  Pulmonary 
function tests revealed an FEV-1 and FVC ratio of 59 percent, 
which the examiner noted were substantially the same as 
results reported in May 1997.  The examiner interpreted the 
findings as a mild to moderate obstructive ventilatory 
deficit with a low/normal diffusing capacity most consistent 
with asthma.  

In conclusion, the examiner noted that the veteran suffered 
frequent exacerbations, one or several times a week and 
minimal physical activity such as walking 150 yards on level 
grade rendered the veteran breathless.  The veteran reported 
that he had had to give up a number of jobs because the 
physical activity was more than he could tolerate.  


Analysis.  The Board finds the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  When a veteran claims a service-
connected disability has increased in severity, the claim is 
well grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  In addition, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
The Board further finds that the matter has been adequately 
developed for the purpose of appellate review.  

The veteran's service-connected bronchial asthma is currently 
rated as 30 percent disabling under the provisions of 38 
C.F.R. § 4.97, Diagnostic Code 6602 (1998).  Earlier 
evaluations had considered the provisions of 38 C.F.R. 
§ 4.97, Diagnostic Code 6602 (1995); however, those 
provisions were changed, effective on October 7, 1996.  Where 
a law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  Pursuant to the most recent Board remand, the RO 
considered both sets of rating criteria in making its 
decision and the Board will consider both the old and new 
rating criteria and apply that criteria which is more 
favorable to the veteran.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  

Under the rating provisions in effect prior to October 1996, 
bronchial asthma which was mild, with paroxysms of asthmatic 
type breathing (high pitched expiratory wheezing and dyspnea) 
occurring several times a year with no clinical findings 
between attacks, was rated as 10 percent disabling.  Moderate 
asthma, with asthmatic attacks rather frequent (separated by 
only 10-14 day intervals) with moderate dyspnea on exertion 
between attacks, was rated at 30 percent.  Severe asthma, 
with frequent attacks of asthma (one or more attacks weekly), 
marked dyspnea on exertion between attacks with only 
temporary relief by medication, more than light manual labor 
precluded, was rated at 60 percent.  38 C.F.R. § 4.97, 
Diagnostic Code 6602 (1995).  

Under the rating provisions in effect since October 1996, 
bronchial asthma will be rated as 10 percent disabling when 
pulmonary function testing reveals FEV-1 of 71 to 80 percent 
predicted, or; FEV-1/FVC of 71 to 80 percent, or; 
intermittent inhalational or oral bronchodilator therapy; at 
30 percent when such testing reveals FEV-1 of 56 to 70 
percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; 
daily inhalational or oral bronchodilator therapy, or; 
inhalational anti-inflammatory medication; and at 60 percent 
when such testing reveals FEV-1 of 40 to 55 percent 
predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least 
monthly visits to a physician for required care of 
exacerbations, or; intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  
38 C.F.R. § 4.97, Diagnostic Code 6602 (1998).  

Based on a review of the medical evidence of record, the 
Board concludes that an increased rating of 60 percent is for 
application in accordance with the old rating criteria.  VA 
medical examiners have noted that the frequency of major 
attacks experienced by the veteran was "at least once a 
week" and dyspnea on exertion has been characterized as 
significant.  While the results of pulmonary function tests 
have been interpreted as showing a mild to moderate 
obstructive deficit, examiners have also noted that even 
minimal physical activity such as walking 150 yards on level 
grade rendered the veteran breathless.  The veteran 
demonstrated as much on examination when he was walked up two 
flights of stairs and experienced severe wheezing.  

The Board finds that the totality of the evidence more nearly 
approximates the criteria for the next highest rating of 60 
percent.  However, since the medical evidence does not show 
that the veteran suffered marked loss of weight or that there 
has been a severe impairment of his health, a rating higher 
than 60 percent is not for application under the old set of 
rating criteria.  The Board would further point out that a 
higher evaluation is not warranted under the newly revised 
criteria of Diagnostic Code 6602 on the basis of the 
veteran's pulmonary function test results, the frequency of 
physician visits, or any courses of systemic corticosteroids.  

Consideration has been given to the provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they were raised by the 
appellant, as required by Schafrath v. Derwinski, 1 Vet. App. 
589 (1991) and the Board has applied all the provisions of 
Parts 3 and 4 that would reasonably apply in this case.  



ORDER

Service connection for PTSD is granted.  

An increased rating of 60 percent for the service-connected 
bronchial asthma is granted, subject to the regulations 
controlling disbursement of VA monetary benefits.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 



